




EXHIBIT 10.47




April 3, 2012


Mr. Brian Howard
Vice President - Store Operations
Toys “R” Us - Delaware, Inc.
1 Geoffrey Way
Wayne, NJ 07470


Dear Brian,


This will acknowledge receipt of your letter dated as of March 16, 2012,
relating to the termination of the license under the Amended and Restated
License Agreement, dated as of December 23, 2005, as amended, by and between
Toys “R” Us - Delaware, Inc. (“TRU”) and CPI Corp. (“CPI”) as of February 22,
2010 (collectively, the “Agreement”) and confirm our subsequent conversations
regarding Terminated Departments.


Pursuant to Section 22(g), CPI hereby exercises its right to exclude from the
Terminated Departments the 10 Departments identified on Exhibit A, attached
hereto and incorporated herein. In addition, CPI will close the 22 Departments
we opened in 2011 (identified on Exhibit B, attached hereto and incorporated
herein), because we do not believe any of those 22 Departments will achieve the
minimum $175,000 in sales by the end of the year. Unfortunately, we cannot
justify continued operating costs and losses in those locations knowing that
they will be subject to termination pursuant to Section 22(g) shortly after the
end of the current year.


In lieu of your proposed Termination Date of May 19, 2012, we propose the
following schedule:
    
•
Monday, April 9th-notification of CPI employees

 
•
Saturday, April 14th-last day for taking portraits in Terminated Departments



•
Sunday, April 15th-Saturday, April 21st- Delivery of customer packages and
commencement of packing CPI personal property during Regular Operating Hours;
staffing during Regular Operating Hours ends April 21st



•
Sunday, April 22nd-Saturday April 28th-Complete packing and removal of CPI
personal property during hours as needed



In consideration of TRU's waiver of the requirements of the first sentence of
Section 23 of the Agreement with regard to fixtures, flooring and walls, CPI
will pay TRU a fixed sum of $310,000 ($2,500 for each of the 124 Terminated
Departments we will vacate as set forth above) on June 1, 2012. TRU will be
responsible for removal of all fixtures, flooring and walls from the Terminated
Departments.


















--------------------------------------------------------------------------------






As always, please call me if you have any questions or wish to discuss the
matters addressed in this letter. Otherwise, please acknowledge your receipt and
agreement to the terms set forth above by signing one copy of this letter and
returning it to me with a copy to CPI's General Counsel.


Thank you very much.


Sincerely,




/s/Tom Gallahue
_______________________________
Tom Gallahue
Executive Vice President, Operations    




Acknowledged and agreed to this
4th day of April, 2012.


Toys “R” Us - Delaware, Inc.




By: /s/Brian Howard
_________________________________
Brian Howard
Vice President, Store Operations




cc: General Counsel, Toys “R” Us - Delaware Inc.




--------------------------------------------------------------------------------






Exhibit A


BRU #
Studio
Address 1
City
State
Zip
6377
76533
2700 US HIGHWAY 22 E
UNION
NJ
07083
9250
76548
32233 GRATIOT AVE
ROSEVILLE
MI
48066
6539
76549
465 US HIGHWAY 46
TOTOWA
NJ
07512
9562
76555
1220 NORTH TOWN EAST BLVD
MESQUITE
TX
75150
6385
76570
300 QUAKER LANE
WARWICK
RI
02886
6481
76582
17 US HIGHWAY 9
ENGLISHTOWN
NJ
07726
6503
76585
98 STATE ROUTE 10
EAST HANOVER
NJ
07936
6459
76592
447 SOUTH BROADWAY
SALEM
NH
03079
6443
76595
12 MYSTIC VIEW ROAD
EVERETT
MA
02149
6583
76640
9930 ALABAMA STREET
REDLANDS
CA
92374







--------------------------------------------------------------------------------








Exhibit B


BRU #
Studio
Address 1
City
State
Zip
5657
76677
4635 CHINO HILLS PKWY
CHINO HILLS
CA
91709
5858
76670
1930 N DAVIS RD
SALINAS
CA
93907
6022
76679
826 S RANDALL RD
ALGONQUIN
IL
60102
6366
76683
376 UNIVERSAL DR N
NORTH HAVEN
CT
06473
6432
76671
9280 ROSEDALE HIGHWAY
BAKERSFIELD
CA
93312
6441
76684
1522-24 BOSTON POST ROAD
MILFORD
CT
06460
6467
76669
3300 WILKES BARRE
WILKES BARRE
PA
18702
6490
76672
10640 TRINITY PKWY
STOCKTON
CA
95219
6507
76673
3505 S 140TH PLAZA
OMAHA
NE
68144
6562
76686
7001 FAYETTEVILLE ROAD
DURHAM
NC
27713
6563
76668
2205 GALLATIN PIKE N
MADISON
TN
37115
6624
76681
7020 N 5TH ST
NORTH LAS VEGAS
NV
89084
7703
76674
6851 VETERANS MEM BLVD
METAIRIE
LA
70003
7712
76675
2616 S SHACKLEFORD RD
LITTLE ROCK
AR
72205
7812
76676
170 E STACY RD, STE 2220
ALLEN
TX
75002
8004
76682
1800 JANTZEN BEACH CTR
PORTLAND
OR
97217
8888
76666
7220 RIVERS AVE
NORTH CHARLESTON
SC
29406
8894
76667
1214 BRIDFORD PARKWAY
GREENSBORO
NC
27407
9243
76685
3928 E 82ND STREET
INDIANAPOLIS
IN
46240
9260
76664
4923 28TH STREET SE
GRAND RAPIDS
MI
49512
9294
76665
1335 E 79TH AVE
MERRILLVILLE
IN
46410
9577
76663
1731 BELLE ISLE BLVD
OKLAHOMA CITY
OK
73118







